DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is the Non-Final Office Action in response to the Application filed on October 31, 2019, title: “System And Method For Dynamic Insurance Coverage In A Subscription Vehicle Service”.

Status of the Claims
Claims 1-11 are pending in the application and have been examined.

Information Disclosure Statement
An information disclosure statement listing all relevant reference(s) is not enclosed to this application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,580,081.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-11 of the present application recite essentially the same elements and limitations as claims 1-6 of Patent ‘081.  The difference is the status of the claims (system vs. method and program).

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,580,080.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-11 of the present application recite essentially the same elements and limitations as claims 1-6 of Patent ‘080.  The difference is the status of the claims (system vs. method and program).

Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of co-pending Application No. 16/670,295 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-11 of the present application recite substantially the same limitations as claims 1-1 of Application No. 16/670,295 with minor variations that would have been obvious to one of ordinary skills in the art.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites the functional steps, such as collecting, transmitting, requesting steps are not clearly recited as being performed by a machine (or server) and per the claim scope can be interpreted as done by a person with a paper and pencil.  Dependent claims 2-6 do not cure the deficiency either.  Thus, the method claims do not meet the Machine-or-Transformation test (see Bilski). 
Claims 7-11 have the same problem, and are also rejected under the same rationale. 

Claim Rejections - 35 USC § 101
The 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 Revised PEG”) revises the procedures for determining whether a patent claim is directed to a judicial exception (laws of nature, natural phenomena, and abstract ideas) under Step 2A of the 2019 Revised PEG is set forth in two ways:  First, the 2019 Revised PEG explains that the abstract ideas can be grouped as e.g., mathematical concepts, certain methods of organizing human activity, and mental processes.  Second, this guidance explains that a patent claim or patent application claim that recites a judicial exception is not “directed to” the judicial exception if the judicial exception is integrated into a practical application of the judicial exception.  A claim that recites a judicial exception, but is not integrated into a practical application, is directed to a judicial exception under Step 2A and must then be evaluated under Step 2B (inventive concept) to determine the subject matter eligibility of the claim.

2019 Revised PEG
Step 1:
A determination whether the claim falls within the four statutory categories of patentable subject matter (i.e., process, machine, manufacture, or composition of matter).
Step 2A Prong 1:  
A determination whether the claim recites a judicial exception (i.e., abstract idea).  Groupings of abstract ideas enumerated in the 2019 Revised PEG.
Mathematical concepts - mathematical relationships, mathematical formulas or equations, mathematical calculations.
Certain methods of organizing human activity - fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion).

Step 2A Prong 2:  
A determination whether the judicial exception (i.e., abstract idea) is integrated into a practical application.
Considerations indicative of integration into a practical application enumerated in the 2019 Revised PEG.
An additional element reflects an Improvement to the functioning of a computer, or an improvement to any other technology or technical field.
An additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition.
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim.
An additional element effects a transformation or reduction of a particular article to a different state or thing.
An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

Considerations that are not indicative of integration into a practical application enumerated in the 2019 Revised PEG.
An additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea.
An additional element adds insignificant extra-solution activity to the judicial exception.
An additional element does no more than generally linking the use of the judicial exception to a particular technological environment or field of use.

Step 2B:
 A determination whether the claim provides an inventive concept (i.e., whether the claim(s) include additional elements, or combinations of elements, that are sufficient to amount to significantly more than the judicial exception (i.e., abstract idea)).
Considerations indicative of an inventive concept (aka “significantly more”) enumerated in the 2019 Revised PEG.
Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field.

Considerations that are not indicative of an inventive concept (aka “significantly more”) enumerated in the 2019 Revised PEG.
Simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level or generality, to the judicial exception.

35 U.S.C. 101 reads as follows:


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite an abstract idea because (see Step 2A, Prong 1 below).  This judicial exception is not integrated into a practical application because (see Step 2A, Prong 2 below).  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because (see Step 2B below).
Step 1:
Claims 1-6 recite a method for dynamic insurance of clients with access to a shared asset pool through a subscription vehicle service as recited in the preamble of the independent claim 1.  Claims 7-11 recite a computer program product with the comparable elements and limitations for implementing the method claims.  Therefore, the claims are directed to a process and fall within one of the four statutory categories of invention (Step 1-Yes).
Step 2A, Prong 1:
Claim 1 recites a method for dynamic insurance of clients with access to a shared asset pool through a subscription vehicle service, the method comprising a series of steps:
collecting data elements associated with each driver-to-vehicle combination in the subscription vehicle service, wherein one or more of the data elements are indicative of driving habits and are collected using telematics devices in vehicles;
transmitting the collected data elements to a server in remote communication with the telematics devices; 
storing in a database the data elements collected by the telematics devices to establish a record of historical data elements;
for a given client, the server recognizing a request for generation of a new driver-to-vehicle combination, wherein generating the new driver-to-vehicle combination coincides with terminating a previous driver-to-vehicle combination;
the server packaging historical data elements associated with previous driver-to-vehicle combinations of the given client and providing the packaged data elements to one of more insurance providers, wherein the data elements are packaged according to predefined preferences of one of more insurance providers;
the server receiving quotations from the one or more insurance providers for insurance policies to insure the new driver-to-vehicle combination;
based on the quotation, the server selecting an insurance policy; and 
the server simultaneously activating the selected insurance policy for the new driver-to-vehicle combination and terminating an insurance policy for the previous driver-to-vehicle combination.
  
While the preamble of claim 1 indicates that the method is intended to be “computer implemented”, the body of the claim is devoid of any reference to any computer.  The claimed collecting, transmitting, requesting steps are not clearly recited as being performed by a device and per the claim scope can be done by a person with paper and pencil.  Thus, the claim does not meet the Machine-or-Transformation test (see Bilski
In summary, the claim recites a process for dynamic insurance of clients with access to a shared asset pool through a server with a series of steps to collect data elements to generate a new driver-to-vehicle combination (via claim limitations “collecting, transmitting, storing, and generating”), package the data elements according to predefined preferences of insurance providers and provide the packaged data elements to insurance providers for quotations (via claim limitations “packaging”, “providing”), selecting insurance policy, activating, and terminating insurance policy (via claim limitations “receiving, selecting, activating, and terminating”).
The claim recites a method of utilizing a computer system (in this case, a subscription vehicle service server) in communications with telematics devices via a wireless communication network for collecting and processing of data elements to generate a new driver-to-vehicle combination, packaging and providing the packaged data elements to insurance providers for insurance quotation, selecting, and swapping insurance policy based on the new driver-to-vehicle combination.  The claim is directed to a concept of “collecting and processing information” for insurance quotation and switching insurance policy which is a fundamental economic practice (hedging, insurance, mitigating risk) and falls under the “Certain Methods of Organizing Human Activity”.  The mere nominal recitation of computer components (a subscription vehicle service server, database, telematics devices) do not take the claims out of the methods of organizing human activity grouping.
The claim describes a concept is similar to concepts related to processes of comparing and organizing information.  The claim is directed to a concept similar to the concepts that have been identified as abstract by the courts, such as “Obtaining and CyberSource, and “Collecting information, analyzing it, and displaying certain results of the collection and analysis” in Electric Power Group.  Therefore, the claim is directed to an abstract idea (Step 2A, Prong 1-Yes).
Claim 7 recites a computer program product with the comparable elements and limitations as discussed in claim 1.  Hence, this claim is also directed to an abstract idea.
Step 2A, Prong 2:
Claim 1 and 7 recite the additional elements such as a subscription vehicle service server, database, telematics devices, a processor, and a system memory all are the general purpose computer components as described in Applicant’s Publication, paragraphs 24-25, 46, 48-51, 63, 76-78, 80, 85 and 175-177.  Paragraph 24 describes the terms "component," "database," "module", service," "system," and the like are intended to refer to a computer-related entity, either hardware, firmware, a combination of hardware and software, software, or software in execution.  Paragraph 25 describes the terms "communication device," "wireless device," "wireless telephone," "wireless communication device," and "wireless handset" are used interchangeably.  Paragraph 46 describes the System 2000 may comprise a communications-network 15A that may include, but is not limited to, a cellular network 102, or any other wired or wireless communications links, network routers, switches, processors, relays, transmitters, broadcasters, etc.  Paragraphs 48-51 describe the vehicle assets 100 and the telematics modules 25.  Paragraph 63 describes more telematics data.  Paragraphs 76-78 describe more telematics module and vehicle assets.  Paragraph 80 describes the Integration Service 103 of System 2000 may be associated with the initial reception and and/or any other system component.  Paragraph 85 describes the processing engine and its speed.  Paragraphs 175-177 describe the computer program, computer code, and computer-readable medium as the general computer components (i.e. “any combination thereof”, “any medium”, “any available media”, “any other medium that may be used to carry or store”, “any connection”).  Applicant’s Publication does not describe how the computer elements are different from the general computer components.  Further, Applicant’s Publication does not describe how the computer network or system is different or unique from others.  Thus, when viewed as a whole and based on the description in the cited paragraphs above (specially 46, 80, and 176-177), the claims are no more than a method of utilizing an existing system for collecting and processing of data elements to generate a new driver-to-vehicle combination, package the data elements according to predefined preferences, and provide to insurance providers for authorization and policy swapping.
The claims merely amount to the application or instructions to apply the abstract idea (i.e. utilizing a computing device in communications with telematics devices over a wireless communication network for collecting and processing of data elements to generate a new driver-to-vehicle combination and package the data elements according to predefined preferences of insurance providers and provide to insurance providers for authorization) on a system, and is considered to amount to nothing more than requiring a generic system (e.g. a system comprising a generic processor, a telematics device, and memory; a generic element for collecting data; a generic element for generating a new driver-to-vehicle combination, a generic element for packaging data elements, and (Step 2A, Prong 2-No).
Step 2B:
As discussed in Step 2A, Prong 2 above, the claims include the additional elements of a subscription vehicle service server, database, telematics devices, a processor, and a system memory.  All these additional elements are recited at a high level of generality (see Publication, paragraphs 24-25, 46, 48-51, 63, 76-78, 80, 85 and 175-177).  The limitations are merely instructions to implement the abstract idea on the computing system over a communications network and require no more than a generic computer to perform the generic computer functions, such as the collecting, transmitting, recognizing, requesting, packaging, providing, receiving, selecting, activating, and terminating steps.  All these generic computer functions are well-understood, routine, and conventional activities previously known to the industry similar to those referenced by MPEP 2106.05(d) II. 
Dependent claims 2-6 and 8-11 depend on independent claims 1 and 7 respectively and therefore include all the limitations of claims 1 and 7.  Thus, the claims recite the same abstract idea of collecting and processing of data elements information to generate a new driver-to-vehicle combination, package the data elements according to predefined preferences of insurance providers, and provide to insurance providers for authorization. 
additional details).

Claims 4 and 10 contain more details about anonymizing, packaging, activating, and terminating steps (additional instructions).

Claims 5 and 11 (partial claim) contain more details about the preferred updated quotation (additional details).

Claims 6 and 11 (partial claim) contain more details about authorization (additional details)

Claims 2-6 and 7-11 do no more than providing additional instructions, such as additional details for the functional steps already recited in claims 1 and 7 and additional administrative requirements.  Although the independent claims indicate a computer acts as the processing device in the claimed method, the claims do no more than implementing the abstract idea of collecting and processing of data elements to generate a new driver-to-vehicle combination and package the data elements according to predefined preferences of insurance providers and provide to insurance providers for quotations.  Using a computer for collecting data, generating data, and providing date for quotations based on data input, amounts to no more than electronic information processing, which is one of the most basic functions of a computer.  Each and every recited combination between the recited computing hardware and the recited computing functions has been considered.  No non-generic or non-conventional arrangement is found.  Therefore, the claims do not add significantly more (i.e., an inventive concept) to the abstract idea (Step 2B-No).
The focus of the claimed invention is on utilizing a computing device (a subscription vehicle service server in communications with telematics devices over a wireless communication network for collecting and processing of data elements to 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bowne et al. (US Publication No. 2013/0006675 A1) (hereinafter “Bowne”).
As per Claim 1, Bowne teaches a method for dynamic insurance of clients with access to a shared asset pool through a subscription vehicle service administered at least in part by a subscription vehicle service server, the method comprising:
collecting data elements associated with each driver-to-vehicle combination in the subscription vehicle service, wherein one or more of the data elements are indicative of driving habits and are collected using telematics devices in vehicles (see Bowne, para. 117-120, 130, 140, 177-179, 183; Figure 4);
transmitting the collected data elements to a server in remote communication with the telematics devices (see Bowne, para. 117-120, 130, 140, 177-179, 183; Figure 4); 
storing in a database the data elements collected by the telematics devices to establish a record of historical data elements (see Bowne, para. 117-120, 130, 140, 177-179, 183; Figure 4);
for a given client, the server recognizing a request for generation of a new driver-to-vehicle combination, wherein generating the new driver-to-vehicle combination 
the server packaging historical data elements associated with previous driver-to-vehicle combinations of the given client and providing the packaged data elements to one of more insurance providers, wherein the data elements are packaged according to predefined preferences of one of more insurance providers (see Bowne, para. 117-120, 130, 140, 177-179, 183; Figure 4);
the server receiving quotations from the one or more insurance providers for insurance policies to insure the new driver-to-vehicle combination; (see B33owne, para. 117-120, 130, 140, 177-179, 183; Figure 4); and
based on the quotation, the server selecting an insurance policy; and 
the server simultaneously activating the selected insurance policy for the new driver-to-vehicle combination and terminating an insurance policy for the previous driver-to-vehicle combination (see Bowne, para. 117-120, 130, 140, 177-179, 183; Figure 4).
Bowne does not explicitly teach “based on the quotation, the server selecting an insurance policy; and the server simultaneously activating the selected insurance policy for the new driver-to-vehicle combination and terminating an insurance policy for the previous driver-to-vehicle combination”.  However, Bowne teaches “the insurance provider may determine appropriate insurance products or premiums for the driver according to such risk analysis” (see para. 178; Figure 4/element 118).  The Examiner interprets that once when the driver has selected the insurance product, the computer system of Bowne would activate the selected insurance policy and terminate the 

As per Claim 2, Bowne teaches the method of claim 1, wherein the insurance policy is associated with the client in the new driver-to-vehicle combination (see Bowne, para. 117-120, 130, 140, 177-179, 183; Figure 4).

As per Claim 3, Bowne teaches the method of claim 1, wherein the insurance policy is associated with the vehicle in the new driver-to-vehicle combination (see Bowne, para. 117-120, 130, 140, 177-179, 183; Figure 4).

As per Claim 4, Bowne teaches the method of claim 1, further comprising:
the server anonymizing data elements associated with the client; 
the server packaging the anonymized data elements and providing to one or more of the insurance providers;
the server receiving updated quotations from the one or more insurance providers for insurance policies based on the anonymized data elements;
the server comparing the updated quotations with the selected insurance policy; and if a preferred updated quotation is preferable to the selected insurance policy, the server simultaneously activating the insurance policy associated with the preferred updated quotation and terminating the selected insurance policy (see Bowne, Figures 2, 4 and description).
As per Claim 5, Bowne teaches the method of claim 4, wherein the insurance policy associated with the preferred updated quotation is underwritten by the same insurance provider as the selected insurance policy (see Bowne, para. 117-120, 130, 140, 177-179, 183; Figure 4).

As per Claim 6, Bowne teaches the method of claim 1, wherein the one or more insurance providers are authorized by the client (see Bowne, para. 117-120, 130, 140, 177-179, 183; Figure 4).

As per Claim 7, this claim written in computer program product form corresponds to claim 1 and has the same elements and limitations.  Hence, it is rejected under the same rationale provided in claim 1.

As per Claim 8, this claim written in computer program product form corresponds to claim 2 and has the same elements and limitations.  Hence, it is rejected under the same rationale provided in claim 2.

As per Claim 9, this claim written in computer program product form corresponds to claim 3 and has the same elements and limitations.  Hence, it is rejected under the same rationale provided in claim 3.

As per Claim 10, this claim written in computer program product form corresponds to claim 4 and has the same elements and limitations.  Hence, it is rejected under the same rationale provided in claim 4.

As per Claim 11, this claim written in computer program product form corresponds to claims 5, 6 and has the same elements and limitations.  Hence, it is rejected under the same rationale provided in claims 5 and 6.

Conclusion
Claims 1-11 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI TRAN whose telephone number is (571)272-7364.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke can be reached on 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


HAI TRAN
Primary Examiner
Art Unit 3697



/HAI TRAN/Primary Examiner, Art Unit 3697